RECEIVED IN
                                mo.
                                                                         COURT OF CRIMINAL APPEALS

   THOMAS BROCK                                            IN THE   COURT OF
                                                                                  J'JN 15 2015
    Appellant
                                            §
                                                                               Abel Acosta, Clerk
                                            §

   Vs.                                      §          CRIMINAL


                                            §

                                            §

   THE STATE OF TEXAS                       §'          OF TEXAS
   APPELLEE


                            MOTION REQUESTING FOR A EXTENSION
                               OF TIME FOR FILING("PDR")

   TO THE HONORABLE JUDGES OF SAID COURT:


          Come, Now, THOMAS BROCK, Appellant/ and files this Motion Requesting For A

   Extension Of Time For Filing ("PDR"), With this Court.




         The, Appellant is requesting 45 days extension for filing his (PDR) within

  this Honorable Court. He is doing his (PDR) PRO SE and has just came off a Unit

  Lock down and has been unable to go to the Unit Law Library to. start his resea

  rch as to getting help on the requirements for a (PDR)        etc.

                                                       Respectfully, subratttted

                                                       TnomasTE-dcl?       )

                                         PRAYER


     WHEREFORE, PREMEMISES, CONSIDER, Herein the Appellant, Pray's this Honorable

  Court will Grant this Motion Requesting for a Extension of Time for Filing (PDR)

  to 45 days from the date of June 22,2015.

                                                      Respectfully submitted


        FILED IN
COURT OF CRIMINAL APPEALS                             Tnomas Brock



         JUN18 2015
   Abel Acosta, Clerk
                               CERTIFICATE OF SERVICE


      I, THOMAS BROCK, Appellant, hereby certify under penalty of perjury under the

   Laws of the United States of American that on June 10,2015 a Origional of the

   above forgoing Motion was send by U.S. Mail to the below address.


                                 CLERK OF THE COURT
                                 OF CRIMINAL APPEALS
                                    P.O.BOX 12308
                                Austin, Texas   78711


                                                         Respectfully submitted

                                                            •"p-Ck?
                                                          HOMAS BROCK
                                                        /TDCJ ID #1907902
                                                         Clements, Unit
                                                         9601 Spur 591
                                                         Amariilo/TX 79107-9606




c/c BROCK



                                         ?.
Clerk of the
COURT OF CRIMINAL APPEALS
P.O.BOX 12308
Austin,Texas 78711


June 10,2015

RE: Filing Motion

Dear Clerk


     Please find inclose a Motion Requesting for a Extension of time for filing

(PDR). Please assign a number to it from the Court and return me a copy of this
request to You. Thank You, I look forward to Your Reply!

Sincerely



Thomas Brock
TDCJ-ID #1907902
W.P.Clements Jr, Unit
9601 Spur 591
Amarillo,TX 79107-9606                                               RECEIVED IN
                                                                COURT OF CRIMINAL APPEALS

                                                                      JUN 15 2015

                                                                    Abel Acosta, Clerk
Clerk of the
COURT OF CRIMINAL APPEALS
P.O.BOX 12308
Austin,Texas 78711


June 10,2015

REs Filing Motion....

Dear Clerk'!*'

      Please find inclose a Motion Requesting for a Extension of time for filing

(PDR). Please assign a number to it from the Court and return me a copy of this
request to You. Thank You/ I look forward to Your Reply!

Sincerely


7~
Thomas Brock
TDCJ-ID #1907902
W.P.Clements Jr, Unit
9601 Spur 591
AmarillcTX 79107-9606